EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Peter F. Malen Jr. (Reg. No. 45576) on 2/28/2022.

Please enter the examiner’s amendment to amend claims 12-14 as follows:

12. (Currently Amended) The non-transitory storage medium as recited in claim 10[[1]], wherein the partial backups that make up the cumulative backup are not individually accessible at the backup server by the node from which the request for restoration was received.

13. (Currently Amended) The non-transitory storage medium as recited in claim 10[[1]], wherein the plurality of partial backups are not stored separately from each other at the backup server.

0[[1]], wherein the target node is the node from which the request for restoration was received by the backup server.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jay A Morrison/
Primary Examiner, Art Unit 2198